t c no united_states tax_court john r and patricia g okerson petitioners v commissioner of internal revenue respondent docket no filed date in a state court court decreed that p pay to o in connection with their divorce monthly payments of alimony totaling dollar_figure the decree stated that this alimony would terminate if o died before the dollar_figure was paid in full but that p would then be required to continue making the monthly payments towards the education of p and o’s children until the children completed years of college in the court decreed that p make additional monthly payments totaling dollar_figure to o’s attorney as additional alimony to o and that this additional alimony was deductible by p and taxable_income to o the decree also stated that this additional alimony would terminate if o died before the dollar_figure was paid in full but that p would then be required to continue making the monthly payments to o’s attorney until the dollar_figure was paid in full during p paid dollar_figure pursuant to the decree and dollar_figure pursuant to the decree and claimed on his federal_income_tax return that the total of dollar_figure was deductible as alimony in after p commenced this proceeding challenging r’s disallowance of that deduction the court restated in an order that it intended for federal_income_tax purposes that all of the dollar_figure and the dollar_figure be alimony deductible by p and includable in o’s income the court also stated in this order that p had as of then paid both of these amounts to o who was still alive held an alimony deduction for federal_income_tax purposes rests on fulfilling the requirements set forth in sec_71 sec_71 i r c provides that payments may qualify as alimony only if there is no liability to make any such payment as a substitute for such payments after the death of the payee spouse held further in accordance with sec_1_71-1t q a-14 temporary income_tax regs fed reg date the payments which p was liable to make upon o’s death are substitute_payments under sec_71 i r c in that those post death payments would begin as a result of o’s death and would substitute for a continuation of the payments which terminated on o’s death and which otherwise qualified as alimony held further in accordance with sec_1_71-1t q a-13 temporary income_tax regs supra the fact that p was liable to make the substitute_payments means that p may not deduct any of the dollar_figure as alimony for federal_income_tax purposes even though the dollar_figure would have otherwise been deductible as such michael j stengel for petitioners james l may jr for respondent opinion laro judge this case is before the court for decision without trial see rule petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax we decide as to that year whether petitioners may deduct as alimony dollar_figure that john r okerson petitioner paid pursuant to his divorce from his former wife barbara buhr okerson okerson we hold that petitioners may not deduct any of that amount background the facts in this background section are obtained from the parties’ stipulation of facts and the exhibits submitted therewith petitioners resided in memphis tennessee when their petition was filed petitioner and his former wife okerson have two children who were born on date and date respectively on date a tennessee state court state court issued an order awarding okerson a divorce from petitioner on date the state court entered a supplemental final decree of divorce decree that in relevant part ordered adjudged and decreed as follows rule references are to the tax_court rules_of_practice and procedure unless otherwise stated section references are to the applicable versions of the internal_revenue_code john russell okerson shall pay to barbara buhr okerson one hundred seventeen thousand dollar_figure dollars as alimony necessary for her support as follows six hundred fifty dollar_figure dollars per month for twenty-one months beginning september through may one thousand two hundred fifty dollar_figure dollars per month for three months beginning june through august one thousand six hundred dollar_figure dollars per month for a period of thirty-six months beginning september through august one thousand fifty dollar_figure dollars per month for a period of thirty- six months beginning september through august and two hundred fifty dollar_figure dollars per month for a period of sixteen months beginning september through december and the final payment of two hundred dollar_figure dollars to be made in january said payments shall be payable in two equal monthly payments on the 16th and 30th day of each month said alimony shall terminate upon the death but not the remarriage of either john russell okerson or barbara buhr okerson and shall be modifiable only upon the showing of a substantial change_in_circumstances which was not contemplated by this court at the time of the trial as set forth in the premises hereinabove in the event that barbara buhr okerson should die before john russell okerson has satisfied his alimony obligation under this agreement john russell okerson agrees to make payments in an amount equal to his remaining alimony obligation for or on behalf of the education of the parties’ two children for a period no longer than the period originally scheduled for the alimony payments or until the children have completed four years of undergraduate collegiate work whichever occurs first in the event that a child does not pursue her college education after barbara buhr okerson’s demise then john russell okerson’s agreement for continuing support payments to that child equal to half of the remaining alimony payments shall cease john russell okerson shall pay to larry rice attorney as alimony necessary for barbara buhr okerson’s support the sum of twelve thousand four hundred forty dollar_figure dollars five thousand dollar_figure dollars of said funds shall be paid to larry rice within sixty days of date and the remaining seven thousand four hundred forty dollar_figure dollars shall be paid to larry rice within ninety days from date on date the state court upon remand of the case from a state appellate court see okerson v okerson no 02a01-9507-cv-00147 tenn ct app date entered an order decree that decreed as follows john russell okerson shall pay to larry rice attorney for the defendant barbara buhr okerson for the benefit of barbara buhr okerson thirty three thousand five hundred dollar_figure dollars as alimony necessary for her support as follows immediate payment of seven thousand five hundred dollar_figure dollars seven hundred fifty dollar_figure dollars per month for forty-one months beginning date with the final payment_date said alimony is taxable to the defendant and deductible by the plaintiff petitioner and shall terminate upon the death but not the remarriage of barbara buhr okerson in the event that barbara buhr okerson should die before john russell okerson has satisfied his alimony obligation under this agreement john russell okerson agrees and is hereby ordered to make payments in an amount equal to his remaining alimony obligation to larry rice attorney for the defendant for a period no longer than the period originally scheduled for the alimony payments or until an amount equal to his remaining alimony obligation appellate attorney fees and expenses has been satisfied during petitioner paid dollar_figure pursuant to the decree and dollar_figure pursuant to the decree on their joint federal_income_tax return petitioners claimed an alimony deduction for the total amount of dollar_figure respondent disallowed that deduction in a notice_of_deficiency issued to petitioners on date on date petitioners petitioned this court to redetermine that disallowance on date petitioner moved the state court to modify its final decree of divorce for alimony and attorney’s fees on date the state court issued with respect to that motion an order stating as follows this cause came on to be heard on date upon petition to modify final decree of divorce for alimony and attorney’s fees filed february by john russell okerson through his attorney charles a sevier upon answer of barbara buhr okerson to said petition to modify final decree of divorce for alimony and attorney’s fees personal service upon barbara buhr okerson by certified mail return receipt requested argument of counsel for john russell okerson charles a sevier argument of counsel for barbara buhr okerson laura d rogers upon memorandum of law in opposition to petition to modify final decree of divorce for alimony and attorney fees from all of which it appears to the court as follows that on date judge wyeth chandler judge of division i of the circuit_court of shelby county tennessee entered a supplemental final decree of divorce in this cause in which john russell okerson was ordered to pay certain sums of alimony to barbara buhr okerson including attorney fees to larry rice as her attorney as alimony necessary for barbara buhr okerson’s support said sums totaling one hundred twenty nine thousand four hundred forty dollar_figure dollars payable in installments that it was announced to the court by counsels for john russell okerson and barbara buhr okerson that said amounts have been paid in full that john russell okerson by his attorney states that in the trial transcript of this cause held before the honorable wyeth chandler the court clearly stated more than one time that the court intended all ordered alimony to be tax deductible to john russell okerson and taxable_income to barbara buhr okerson it was announced to the court that despite said intention of the court paragraph five of the supplemental final decree of divorce entered date contained language as follows in the event barbara buhr okerson should die before john russell okerson has satisfied his alimony obligation under this agreement john russell okerson agrees to make payments in an amount equal to his remaining alimony obligation for or on behalf of the education of the parties’ two children for a period no longer than the period originally scheduled for the alimony payments or until the children have completed four years of undergraduate collegiate work whichever occurs first in the event that a child does not pursue her college education after barbara buhr okerson s demise then john russell okerson s agreement for continuing support payments to that child equal to half of the remaining alimony payments shall cease it was announced to the court that said paragraph quoted above has been construed by the internal_revenue_service to question the intent of the court in the entry of the supplemental final decree of divorce entered date that all alimony and attorney fees paid to larry rice esq be tax deductible to john russell okerson and taxable_income to barbara buhr okerson it further appeared to the court that said paragraph five quoted above contains language of contingency that did not occur and that therefore this court should find as fact in this cause that all of such alimony paid under the supplemental final decree of divorce in this cause should be tax deductible to john russell okerson and taxable_income to barbara buhr okerson it further appeared to the court that in the order on motion for appellate attorney s fees entered october in which john russell okerson was ordered to pay larry rice then attorney for barbara buhr okerson thirty-three thousand five hundred dollar_figure dollars in installments for appellate attorney fees that said order stated said alimony is taxable to the defendant and deductible by the plaintiff and shall terminate upon the death but not remarriage of barbara buhr okerson it further appeared to the court that in paragraph in the motion on order for appellate attorney fees the following appears in the event barbara buhr okerson should die before john russell okerson has satisfied his alimony obligation under this agreement john russell okerson agrees and is hereby ordered to make payments in an amount equal to his remaining alimony obligation to larry rice attorney for the defendant for a period no longer than the period originally scheduled for the alimony payments or until an amount equal to his remaining alimony obligation appellate attorney fees and expenses have been satisfied it has been announced to the court that said paragraph appearing in the order on motion for appellate attorney fees has been the basis of the internal_revenue_service questioning the tax deductibility of said fees paid_by john russell okerson it is therefore held by this honorable court in regard to the order of motion for appellate attorney fees that it was the stated intention of this court to make said alimony payments which have been paid in full by stipulation of the parties taxable_income to barbara buhr okerson and tax deductible to john russell okerson as alimony it further appeared to the court that the paragraph quote above contained a contingency that did not occur and therefore should not be the basis of confusion as to the court’s intention in this cause it further appeared to the court that notwithstanding barbara buhr okerson’s opposition to the court’s decision in this cause that the findings and holdings of this order are hereby adjudged ordered and decreed discussion we decide whether petitioners may deduct the dollar_figure as alimony respondent determined they could not petitioners concede in brief that they must prove this determination wrong in order to prevail the fact that this case was submitted to the court on the basis of a fully stipulated record neither alters petitioners’ burden_of_proof nor changes the requirements otherwise applicable with respect to adducing proof or the effect of a failure of proof see rule b 104_tc_1 affd 103_f3d_104 10th cir an individual such as petitioner may generally deduct payments made during the taxable_year to a spouse2 to the extent that the payments are alimony that is includable in the spouse’s gross_income see sec_215 and b payments are alimony that is includable in a spouse’s gross_income when each of the following requirements is met the payments are made in cash the payments are received by or on behalf of the spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not provide that the payments are not reportable as alimony the spouses reside in separate households at the time the payments are made the spouses do not file a joint_return and the payor spouse’s liability for we use the term spouse to refer to a present or former spouse the payments or for making other_payments in substitute of those payments does not continue for any period after the payee spouse’s death sec_71 e see also sec_71 a payee spouse’s gross_income does not include any part of a payment that a divorce or settlement agreement fixes as payable for the support of children of the payor spouse we concern ourselves only with the requirement in dispute ie the payor spouse’s liability for the payments and for any substitute_payments must cease as of the payee spouse’s death see sec_71 whether a payor spouse is liable to make an alimony or substitute payment after a payee spouse’s death is determined by looking first to the terms of the applicable divorce documents which if they speak unambiguously as to this matter are dispositive of the matter see 102_f3d_842 6th cir affg tcmemo_1995_183 in construing these documents the mere fact that the documents may characterize a payment as alimony has no effect on the consequences of that payment for federal_income_tax purposes id pincite sec_71 provides that payments in cash qualify as alimony if there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse here petitioners acknowledge that the applicable divorce documents are the decree and the decree collectively the decrees and that the decrees conflict with sec_71 in that they state that upon okerson’s death petitioner must continue to make payments in the same amount as the payments which he must pay before her death petitioners argue however that the intent of the state court was to allow petitioner to deduct the dollar_figure and dollar_figure as alimony petitioners consider relevant the fact that petitioner paid both of these amounts during okerson’s lifetime and that he never had to pay any of the post death payments described in the decrees petitioners focus erroneously on the intent of the state court as support for their argument that they are entitled for federal_income_tax purposes to deduct the disputed payments as alimony while state law establishes the property interests of divorcing parties federal_law controls the federal_income_tax treatment of those interests hoover v commissioner supra pincite here the applicable federal_law is set forth in sec_71 which in its present form provides the exclusive means by which a taxpayer may deduct a payment as alimony for federal_income_tax purposes id pincite through that section congress eliminated any consideration of intent in determining the deductibility of a payment as alimony in favor of a more straightforward objective test that rests entirely on the fulfillment of explicit requirements set forth in sec_71 id see also rosenthal v commissioner tcmemo_1995_603 whether or not the parties intended for the payments to be deductible to petitioner we must focus on the legal effect of the agreement in determining whether the payments meet the criteria under sec_71 as the house_committee_on_ways_and_means articulated in its report on sec_71 in discussing the need for such an objective test the committee believes that a uniform federal standard should be set forth to determine what constitutes alimony for federal tax purposes this will make it easier for the internal_revenue_service the parties to a divorce and the courts to apply the rules to the facts in any particular case and should lead to less litigation the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements h rept pt pincite5 although the parties to a divorce proceeding may intend that certain payments be considered alimony for federal_income_tax purposes and a court overseeing that proceeding may intend the same congress has mandated through sec_71 that payments qualify as alimony for federal_income_tax purposes only when the payor’s liability for those payments or for any payments which may be made in substitute thereof terminates upon the payee spouse’s death petitioners fail this requirement in that both of the decrees state specifically and unequivocally that petitioner’s obligation to pay alimony will terminate upon the death of okerson but that petitioner will then be liable to start making corresponding payments in substitute of the alimony payments the complete termination upon the death of the payee spouse of all payments made as alimony or in substitute thereof is an indispensable part of congress’s scheme for deducting a payment as alimony for federal_income_tax purposes and it is something that may not be overcome simply because the payor may establish an intent that the payments be deductible by the payor spouse as alimony as the house_committee_on_ways_and_means stated sweepingly in its report on sec_71 in order to prevent the deduction of amounts which are in effect transfers of property unrelated to the support needs of the recipient the bill provides that a payment qualifies as alimony only if the payor has no liability to make any such payment for any period following the death of the payee spouse h rept supra pincite having decided that the definition of alimony for federal_income_tax purposes turns on a fulfillment of the statutory test and not on the intent of the parties to a divorce proceeding or of the court overseeing that proceeding we now turn to deciding whether the post death payments described in the decrees are substitute_payments within the context of sec_71 under sec_1_71-1t q a-14 temporary income_tax regs fed reg date payments are treated as substitute_payments for purposes of sec_71 to the extent that they would begin as a result of the payee spouse’s death and would substitute for a continuation of payments which would otherwise qualify as alimony but which would terminate on account of the payee spouse’s death see also h rept supra pincite such is the case here all of the post death payments described in the decrees would be made after okerson’s death and they would be made only if okerson died before petitioner satisfied his alimony obligations under the decrees the post death payments also would be made in substitute of the alimony payments under the decrees which would terminate on account of okerson’s death petitioners rely erroneously upon the fact that petitioner never actually made one of these post death payments this fact is unimportant the standard established by congress for substitute_payments is not as petitioners would have it whether a payor spouse actually makes a substitute payment the standard as gleaned from sec_71 as well as from the regulations interpreting that section and from the legislative_history is whether the payor spouse could have to make a substitute payment upon the death of the payee spouse sec_71 provides that payments qualify as alimony for federal_income_tax purposes if the payments are made in cash and there is no liability to make any such payment in cash or property as a substitute for such payments after the death of the payee spouse the applicable regulations specifically sec_1_71-1t q a-14 temporary income_tax regs supra state to the extent that one or more payments are to begin to be made increase in amount or become accelerated in time as a result of the death of the payee spouse such payments may be treated as a substitute for the continuation of payments terminating on the death of the payee spouse which would otherwise qualify as alimony or separate_maintenance payments the legislative_history states the bill provides that a payment qualifies as alimony only if the payor has no liability to make any such payment for any period following the death of the payee spouse a provision for a substitute payment such as an additional_amount to be paid as child_support after the death of the payee spouse will prevent a corresponding amount of the payment to the payee spouse from qualifying as alimony h rept supra pincite we conclude that all of the post death payments described in the decrees are substitute_payments for purposes of sec_71 and turn to decide the tax consequences that result from this characterization pursuant to sec_1_71-1t q a- temporary income_tax regs supra the fact that a payor spouse is required to make substitute_payments means that none of while these temporary regulations were superseded in part by the technical correction provisions of the tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2853 the portions of these temporary regulations that we rely upon herein were not affected by those provisions and continue to be effective the corresponding payments which otherwise qualified as alimony under sec_71 are deductible as alimony see h rept supra pincite see also cunningham v commissioner tcmemo_1994_474 if a payor spouse continues to be liable to make even one otherwise qualifying payment after the death of the payee spouse none of the related payments required before the payee spouse’s death will be alimony sec_1_71-1t examples and temporary income_tax regs supra illustrates this point under example the divorce decree states that a must pay alimony to b in the form of six annual payments of dollar_figure the decree also states that this obligation will terminate upon the death of b but if any of the children of a and b are minors at that time a must then make annual payments of dollar_figure to a_trust benefiting those children the example states that a’s liability to make the dollar_figure payments is a substitute for dollar_figure of each of the dollar_figure payments and that dollar_figure of each dollar_figure payment fails to qualify as alimony under example the divorce decree states that a must pay alimony to b in the form of annual payments of dollar_figure the decree also states that this obligation will terminate upon the death of b but that a must then pay any unpaid amount to b’s estate in a lump sum example states that a’s liability to pay the lump sum is a substitute for the full amount of each of the dollar_figure payments and that none of the dollar_figure payments qualifies as alimony example also states that the result would be the same even if the lump sum was required to be discounted to reflect the prepayment here petitioner was required by the decree to pay okerson monthly alimony totaling dollar_figure this obligation would have terminated upon okerson’s death but petitioner would then have been required to pay the unpaid alimony towards the education of his and okerson’s children until the children completed years of college petitioner also was required by the decree to make additional monthly alimony payments totaling dollar_figure to okerson’s attorney this obligation also would have terminated upon the death of okerson but petitioner would then have been required to continue paying the unpaid amount to okerson’s attorney because under both decrees the substitute_payments would have been the same amount as the amounts payable as alimony under the decrees we conclude consistently with the temporary regulations and the examples set forth therein and discussed above that petitioner is not entitled to deduct any of the dollar_figure as alimony for federal_income_tax purposes in sum when the terms of the applicable divorce documents state as here that the payor spouse upon the death of the payee spouse must continue to make payments in substitute of payments which are required to be paid as alimony the post death payments fail to qualify as alimony for federal_income_tax purposes in addition a corresponding amount of any payment which is to be made before the payee spouse’s death and which otherwise would be deductible as alimony fails to qualify as well because respondent determined as much with respect to the payments in dispute we sustain that determination all arguments for a contrary result have been considered and we have concluded that those arguments not discussed herein are without merit accordingly decision will be entered for respondent
